         Case 2:15-cv-03035-ES-JAD Document 77 Filed 05/20/20 Page 1 of 1 PageID: 388
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of NewofJersey
                                                                     __________


                 WEDPENS DORSAINVIL                            )
                             Plaintiff                         )
                                v.                             )      Case No. 15-cv-3035 (ES) (JAD)
                    STUART PEIM, et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff, Wedpens Dorsainvil                                                                                 .


Date:          05/20/2020
                                                                                         Attorney’s signature


                                                                                        James W. Boyan III
                                                                                     Printed name and bar number
                                                                                  Pashman Stein Walder Hayden
                                                                                       Court Plaza South
                                                                                    21 Main Street - Suite 200
                                                                                     Hackensack, NJ 07601
                                                                                               Address

                                                                                    jboyan@pashmanstein.com
                                                                                            E-mail address

                                                                                          (201) 270-4935
                                                                                          Telephone number

                                                                                          (201) 488-5556
                                                                                             FAX number
